10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-01319-LAB-JLB Document 10 Filed 09/24/19 PagelID.97 Page 1 of 3

Anton Ewing (not an attorney)
3077 Clairemont Dr #372

San Diego, CA 92117
619-719-9640

      

OT COURT
7 FE ALIEORNIA

HEIRS eahenitoneyaisay DEPUT YI

  

 

Plaintiff in Pro Per

THE UNITED STATES FEDERAL DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Anton Ewing, an individual, Civil Case No. 19-CV-1319 LAB JLB

Plaintiff, [Honorable Judge Larry A, Burns]

vs.
NOTICE OF SETTLEMENT
FundShop, LLC, aka Fundshop

Defendant. No oral argument unless ordered by the

Court

)

May is please the Court, the parties have reached a settlement and in fact
signed an agreement. The Parties need to respectfully request the case be stay or
put on the inactive calendar for six months while the parties each fullfil their
obligations. A Rule 41 joint dismissal with prejudice will be filed immediately

NOTICE OF SETTLMENT - 1

 

 

19CV 1319
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-01319-LAB-JLB Document 10 Filed 09/24/19 PagelID.98 Page 2 of 3

thereafter. The motion for more definite statement is now moot and should be
withdrawn or otherwise removed from the Court’s calendar. Defendant’s
attorney’s were a pleasure to work with and maintained a respectfully and
professional atmosphere throughout the duration of this case.

Dated: September 24, 2019 ZZ .
/S/ Anton wae”

Anton Ewine-Plaintiff

NOTICE OF SETTLMENT - 2

 

19CV 1319
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-01319-LAB-JLB Document 10 Filed 09/24/19 PagelID.99 Page 3 of 3
Civil Case No.3:19-cv-1319

PROOF OF SERVICE

I, Anton Ewing, being a United States Citizen and over the age of 18 and a party to
this case, hereby declare that I have served the following documents:

NOTICE OF SETTLEMENT

I am readily familiar with the firm’s practice of collection and processing
correspondence for mailing.

On: September 24, 2019
In the following manner:

__x_- By placing a true and correct copy of the same in the US mail, first class
postage prepaid, on September 24, 2019 to:

William L. Miltner, Esq 139097
Miltner & Menck, APC
402 West Broadway, Suite 800
San Diego, CA 92101
By scanning and emailing the same, to on this date.

___- By placing a true and correct copy of the same in the USA service pick
up box at the federal district court

I declare under penalty of perjury that the above is true and correct. My business
address is 3077 Clairemont Dr #372, San Diego, CA 92117.

wm ELE -

Dated: September 24,2019 __ we

NOTICE OF SETTLMENT - 3

 

19CV 1319
